This is an appeal in bastardy proceedings, wherein the defendant was convicted. The only question brought before us is the statute of limitations, the defendant contending that, as more than two years had elapsed since the birth of the child before the bringing of this action, its prosecution was barred under section 1177 of The Code. We do not think so. Whatever may be the nature of the proceedings, section 36 of The Code specifically provides that: "All (1040) examinations upon oath to charge any man with being the father of a bastard child, shall be taken within three years next after the birth of the child."
We think that this section controls the period of limitation for reasons more fully set forth in S. v. Perry, post, 1043. This being the only exception, and no error appearing upon the face of the record, the judgment is
Affirmed.